DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20110230267 to Van Luchene in view of Evolution by Bulbapedia (herein referred to as Pokemon Evolution), and Pokemon Bank by The Pokemon Company (herein referred to as Pokemon Bank).
 
Claims 1, 4, and 5. Van Luchene discloses a system for controlling progress of a first video game, the system comprising including (as required by claim 4)  a communication network (¶99), (as required by claims 4 and 5) a server (¶100), and (as required by claims 1 and 4) a user terminal (¶65), the system comprising: 
(as required by claim 4) a processor (¶84); and 
 (as required by claim 4) a memory including a program that, when executed by the processor, causes the processor to perform operations (¶84), the operations including: 
specifying at least one first in-game element as a determination target on a basis of the progress of the first video game (¶139 discloses player character acquire game attributes; ¶163 “items available in such environments”; and ¶164 “distribution of virtual natural resources, raw materials, skills and NPCs and means of allocating and acquiring such virtual resources to be used within a virtual environment”; also see ¶¶118 and 119); 
referring to a predetermined storage region in which information (Fig. 3, and ¶¶189 and 212 discloses databases with users’ virtual game resources) regarding a second in-game element that has been given to a user in a second video game is stored, the second video game being different than the first video game (¶146 “multiple games”; ¶169 “availability of virtual resources may be based on the results from a previous game or games, e.g., certain attributes, settings, prices, etc., may be determined in whole or in part, or "inherited" from a previous game, game era, segment, or any other related or unrelated game(s)”; also see ¶¶150 and 153 discusses playing different video games, and ¶194 discusses exchanging attributes, resources, and the like between different games); and 
giving the user a third in-game element (¶194 “thistle seeds”) different from the second video game element (¶194 “In another embodiment, a barrel of oil may be converted into 1000 thistle seeds within a game environment, and/or a barrel of oil may be converted to 5000 thistle seeds when exchanged between two games”).
	However, Van Luchene fails to explicitly disclose:
	referring to a predetermined storage region in which information regarding a second in-game element that has been given to a user in a second video game is stored, and determining whether the determination target corresponds to the second in-game element or not; and 
giving the user a third in-game element different from the determination target  and the second video game element in a case where the determination target corresponds to the second in-game element (emphasis added).
	Pokemon Evolution and Pokemon Bank teaches referring to a predetermined storage region in which information regarding a second in-game element (see Pokemon Evolution under “Advantages” section, there are a list of Pokemon and the creatures that different Pokemon evolve into) that has been given to a user in a second video game is stored (see Pokemon Bank where different Pokemon are transferred from other game versions of Pokemon), and determining whether the determination target corresponds to the second in-game element or not (see Pokemon Bank where a current Pokemon creature is associated with the Pokemon creature already caught in another version of Pokemon); and 
teaches giving the user a third in-game element different from the determination target and the second video game element in a case where the determination target corresponds to the second in-game element (see Pokemon Evolution where the videogame provides an evolved Pokemon creature, for example, under “Advantages” section, the Pokemon “Oddish” evolves to “Vileplume” and/or “Bellossom).  The gaming system of Van Luchene would have motivation to use the teachings of Pokemon Evolution and Pokemon Bank in order to give game players the opportunity to build and advance on previously 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Van Luchene with the teachings of Pokemon Evolution and Pokemon Bank in order to build and advance on previously acquired game items from another game which would help create game continuity and game loyalty among players.

Claim 2. Van Luchene discloses wherein the specifying is configured to specify, in a case where an event of the video game is executed on a basis of a request from the user, the first in-game element, for which an acquisition condition is satisfied in the event, as the determination target (¶¶118, 173-179, 205-236, and 241-254, for instance, achieving a specific task or goal by the player provides the player with a different virtual resource).

Claim 3. Van Luchene discloses the operations further comprising: 
referring to the predetermined storage region to display information regarding the second in-game element among a plurality of in-game elements that appears in the first video game (¶93 “user interface” and ¶162 “video display device” and the like; and Fig. 3, and ¶¶189 and 212 discloses databases with users’ virtual game resources).

Claim 6. Van Luchene discloses the operations further comprising: 
referring to the predetermined storage region to display information regarding the second in-game element among a plurality of in-game elements that appears in the first video game (¶93 “user interface” and ¶162 “video display device” and the like; and Fig. 3, and ¶¶189 and 212 discloses databases with users’ virtual game resources).

Claim 7. Van Luchene in view of Pokemon Evolution and Pokemon Bank teaches 
wherein the first video game is in a series of video games and the second video game is a previous video game in the series of video games (see Pokemon Bank, discusses different versions of Pokemon games within the Pokemon series).

Claim 8. Van Luchene in view of Pokemon Evolution and Pokemon Bank teaches wherein, in the first video game, the user cannot obtain the third in-game element until the first in-game element corresponding to the second in-game element is specified (see Pokemon Evolution and Pokemon Bank, such that a game player can only received an evolved Pokemon through a sequence of actions including but not limited to obtaining the previous version of the Pokemon creature). 

Claim 9. Van Luchene in view of Pokemon Evolution and Pokemon Bank teaches wherein the first in-game element is same as the second in-game element (see Pokemon Evolution and Pokemon Bank, in this case, the Pokemon in the first and second game versions are the same Pokemon creature).

Claim 10. Van Luchene in view of Pokemon Evolution and Pokemon Bank teaches 
wherein the determination target is determined to correspond to the second in-game element when identification information of the determination target is same as identification information of the second in-game element (see Pokemon Evolution and Pokemon Bank, in this case, the Pokemon in the first and second game versions are the same Pokemon creature).


wherein the determination target is determined to correspond to the second in-game element when the determination target is stored in the predetermined storage region in association with the second in-game element (see Pokemon Evolution and Pokemon Bank, in this case, the Pokemon in the first and second game versions are the same Pokemon creature).

Claim 12. Van Luchene in view of Pokemon Evolution and Pokemon Bank teaches wherein the third in-game element has a level or an ability different from the determination target (see Pokemon Evolution where an evolved version of a Pokemon has a different attributes such as “defense”, “Special attack”, and the like).

Claim 13. Van Luchene in view of Pokemon Evolution and Pokemon Bank teaches wherein the third in-game element has a higher value than the determination target (see Pokemon Evolution where an evolved version of a Pokemon has more advanced attributes such as “defense”, “Special attack”, and the like).

Claim 14. Van Luchene in view of Pokemon Evolution and Pokemon Bank teaches wherein the third in-game element has a maximum value of a level of the determination (see Pokemon Evolution where an evolved version of a Pokemon has a reached its highest level possible).

Claim 15. Van Luchene discloses wherein the specifying is performed in response to an event of the first video game being executed on a basis of a request from the user, the event including a quest and a battle (¶¶118, 173-179, 205-236, and 241-254, for instance, achieving a acquired through gameplay, i.e. achieving a certain level, winning a conflict, war, battle, eating your opponent, casting a spell, solving a puzzle, etc.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715